Title: Francis Coffyn to the Commissioners, 19 June 1778
From: Coffyn, Francis
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      Dunkirk 19th. June 1778
     
     I had the honnor of writing to you yesterday referring to my letter of 8 instant which I beg leave to confirm. This cheafly Serves to inform you that Capn. Pilartry, (or some such name) of the Brig la Marie Françoise of Quimper which arrived here last night, reports that he met on the 15th instant off Portland a fleet of 21 ships of the line and 5 or 6. frigats bound to the westward but had then the wind contrary: Said Captain tol’d me that he was nigh enough to distinguish the Ships and that he was Sure they were men of warr; their number Strengthens my Idea that it is Admiral Keppels Squadron that sail’d from St. Helens, which by the last accounts was riding at Single anchor. I imagine the letters Expected by this evenings post from London, will illucidate this matter, and likewise confirm the report which is this day spread here that Lord Byron’s squadron sail’d from Plymouth the 10th. instant as there is sufficient time left to clear up these various reports before the Sailing of the first vessell bound to America, as mention’d in my yesterdays letter, and as I may receive your answer thereto, I shall wait your approbation before I transmit the Intelligence by Said vessell. Interim I am Sorry to be under the necessity to inform you Gentlemen, that when I sent James Beams this morning to the navy office to pass revew, Mr. Danglemont the Commissary refused to grant him leave to go passenger to Brest on board the brig la Boulonnoise so that I am under the necessity of waiting till an other opportunity offers, which you may rely I shall not let slip. I Suppose that the reason on which the Commissary grounds his refusal, is because said vessell belongs to his majesty and that he will avoid an American Should be found on board in case She should be Examined in the channell by an English Cruizer. I have the honnor to remain very respectfully Hond. Gentlemen, Your most obedient & most devoted Humble Servant
     
      Frans Coffyn
     
    